                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )             No. 3:18-CR-22-TAV-HBG
                                                  )
ALBERT DIANCE BLEVINS,                            )
                                                  )
                       Defendant.                 )


                           ORDER OF COMMITMENT FOR
                       MENTAL EXAMINATION AND EVALUATION

               This matter is before the undersigned on the Motion of Defendant Albert Diance

Blevins for a Competency Evaluation [Doc. 59], filed on August 8, 2019. See 28 U.S.C. § 636(b).

The parties appeared before the undersigned on August 16, 2019, for a hearing on the motion.

Assistant United States Attorney Jennifer Kolman appeared on behalf of the Government.

Attorney Francis L. Lloyd, Jr., represented the Defendant, who was also present.

               In his motion, the Defendant asks for a competency evaluation, due to an incident

in which the Defendant blacked out and struck his head on the floor sustaining a head injury. The

Defendant was hospitalized for three days following this incident, but he does not recall his time

in the hospital. The Defendant contends that his head trauma and memory loss give rise to a

concern about his ability to assist counsel with his defense. The Government responds [Doc. 60]

the motion gives no indication that the Defendant is not able to interact or confer with counsel, it

does not oppose this request “out of an abundance of caution to ensure that the defendant is able

to properly assist in his defense[.]”
               At the motion hearing, Mr. Lloyd stated that the Defendant reports being struck in

the head by another inmate, while incarcerated in February 2019. Mr. Lloyd said the Defendant

had seizures in March, may have fallen and struck his head on the floor, and was treated in

intensive care for three days, although the Defendant has no recollection of these events. Mr.

Lloyd related that, following the Defendant’s hospitalization, the Defendant met with a nurse

practitioner specializing in neurology,1 who suspects that he may have dried blood on his brain

and who reported that his MRI reveals the possible beginnings of a tumor. The Defendant

currently suffers from daily headaches, numbness on his left side, and olfactory hallucinations of

the smell of rotting food. Mr. Lloyd argued that, given the Defendant’s memory loss and the

potential of a significant brain injury or defect, a competency evaluation is warranted. He stated

that although he and the Defendant had no problem talking, he was concerned about a serious

mental issue that might not be apparent from conversation. Mr. Lloyd stated that he was awaiting

receipt of the Defendant’s records from the Knox County Detention facility. Mr. Lloyd doubted

that a local mental health evaluation would be sufficient, because of the detention facility’s

response to the matter to date.

               The Government confirmed that it did not object to the requested competency

evaluation, as stated in its response.

               Based upon the information presented at the hearing, the Court finds that reasonable

cause exists to believe that the Defendant may presently be suffering from a mental disease or

defect that renders him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his defense.




1
  Defendant Blevins is not able to recall the name of this medical practitioner, and Mr. Lloyd is
trying to obtain records of the Defendant’s medical care from the jail.
                                                2
Although the Defendant’s medical and mental health issues are somewhat vague, the Court finds

that counsel is concerned about the Defendant’s ability to participate in and make decisions

regarding his defense. The Court concludes that reasonable cause exists to warrant a mental

examination under 18 U.S.C. § 4241(a). Accordingly, the Court GRANTS the Defendant’s

motion [Doc. 59] to undergo a competency evaluation. It is hereby ORDERED, pursuant to Title

18, Sections 4241(b), 4247(b), and 4247(c), of the United States Code, as follows:

              (1) The Defendant shall remain in custody to await designation for
              confinement in a suitable facility for the purpose of conducting a
              psychiatric and/or psychological examination by one or more
              licensed or certified psychiatric and clinical psychologists. After
              designation of the facility is received, the Defendant shall be
              transported by the United States Marshals Service to such facility.

              (2) The purpose of the evaluation shall be for one or more licensed
              or certified psychiatrists and/or clinical psychologists to conduct
              psychiatric and psychological examinations of the Defendant for the
              purpose of determining whether the Defendant is suffering from a
              mental disease or defect rendering him mentally incompetent to the
              extent that he is unable to understand the nature and consequences
              of the proceedings against him or to assist properly in his defense.

              (3) Pursuant to Rule 12.2(c), the Defendant is to submit to such
              examinations as ordered above.

              (4) The Defendant shall be given any necessary medications if
              determined appropriate by the medical staff at the facility.

              (5) Defense counsel shall continue to obtain all relevant medical
              records and shall provide them to the examiner;

              (6) The examiner and/or examiners designated to conduct such
              examinations shall, pursuant to Title 18, United States Code, Section
              4247(c), file with the Court, as soon as possible after the completion
              of such examinations, a report of their examinations with copies
              provided to counsel for the Defendant and counsel for the United
              States, and said report shall include:

                   (a) the Defendant’s history and present symptoms;




                                                3
                      (b) a description of the psychiatric, psychological and
                      medical tests that were employed and their results;

                      (c) the examiner’s findings;

                      (d) the examiner’s opinions as to diagnosis and prognosis,
                      and

                      (e) the examiner’s opinion as to whether the Defendant is
                      suffering from a mental disease or defect rendering him
                      mentally incompetent to the extent that he is unable to
                      understand the nature and consequences of the proceedings
                      against him or to assist properly in his defense.

                 (7) Pursuant to Title 18, Section 4247(b), of the United States Code,
                 the Defendant shall be committed to the custody of the Attorney
                 General for the purpose of such examinations for a reasonable
                 period of time not to exceed THIRTY (30) DAYS, unless otherwise
                 ordered by the Court.

                 (8) The Defendant shall be FORTHWITH RETURNED to the
                 custody of the United States Marshal immediately following the
                 completion of the evaluation or the expiration of the thirty (30) day
                 period, or any reasonable extension of that time period, whichever
                 is sooner.

                 (9) A competency hearing and/or status conference is set for
                 November 13, 2019, at 11:00 a.m. If the Defendant has returned
                 and the Court has received the forensic report prior to this time, the
                 Court may schedule a competency hearing on an earlier date. If the
                 Defendant has not returned or the Court has not received the forensic
                 report by this date, then the matter will proceed as a status
                 conference.

                 (10) The United States Marshal shall notify the Clerk of the Court
                 and the undersigned’s office promptly when the Defendant returns
                 to this jurisdiction from the mental evaluation. If the Defendant has
                 returned in time, the marshals shall bring him to the November 13,
                 2019 competency hearing.

                 (11) Because of the length of time necessary to evaluate the
                 Defendant, the Defendant’s September 24, 2019 trial date is
                 CANCELLED,2 to be reset upon his return to the district, if he is
                 found competent. All the time during which the Defendant is


2
    The final pretrial conference scheduled for September 10, 2019, at 11:30 a.m., is also cancelled.
                                                     4
undergoing a mental examination for competency, 18 U.S.C. §
3161(h)(1)(A), along with a reasonable time for transportation to
and from such examination, 18 U.S.C. § 3161(h)(1)(F), is fully
excludable under the Speedy Trial Act.

(12) The Clerk of Court is DIRECTED to serve copies of this order
on counsel of record and to serve three certified copies on the United
States Marshals Service.

IT IS SO ORDERED.

                               ENTER:



                               United States Magistrate Judge




                                  5
